          Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 1 of 15



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

MICHELLE K.,

                    Plaintiff,                         DECISION AND ORDER
              v.
                                                       1:19-CV-01567 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                   INTRODUCTION

      Represented by counsel, plaintiff Michelle K. (“Plaintiff”) brings this action

pursuant to Titles II and XVI of the Social Security Act (the “Act”), seeking review of the

final decision of the Commissioner of Social Security (the “Commissioner,” or

“Defendant”) denying her applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’ cross-motions

for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure (Dkt. 8; Dkt. 10), and Plaintiff’s reply (Dkt. 11). For the reasons discussed

below, the Commissioner’s motion (Dkt. 10) is granted and Plaintiff’s motion (Dkt. 8) is

denied.




                                           -1-
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 2 of 15



                                     BACKGROUND

       Plaintiff protectively filed her applications for DIB and SSI on March 30, 2018.

(Dkt. 6 at 17).1 In her applications, Plaintiff alleged disability beginning December 31,

2011. (Id. at 17, 65). Plaintiff’s applications were initially denied on September 24, 2018.

(Id. at 17, 85-90). At Plaintiff’s request, a hearing was held before administrative law judge

(“ALJ”) Paul Georger in Buffalo, New York, on April 26, 2019. (Id. at 17, 34-63, 91). On

July 3, 2019, the ALJ issued an unfavorable decision. (Id. at 14-33). Plaintiff requested

Appeals Council review; her request was denied on September 25, 2019, making the ALJ’s

determination the Commissioner’s final decision. (Id. at 5-9). This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 3 of 15



(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the

claimant is not disabled. If not, the ALJ proceeds to step two and determines whether the

claimant has an impairment, or combination of impairments, that is “severe” within the

meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to

perform basic work activities. Id. §§ 404.1520(c), 416.920(c). If the claimant does not

have a severe impairment or combination of impairments, the analysis concludes with a

finding of “not disabled.” If the claimant does have at least one severe impairment, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

                                           -3-
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 4 of 15



Regulation No. 4 (the “Listings”). Id. §§ 404.1520(d), 416.920(d). If the impairment meets

or medically equals the criteria of a Listing and meets the durational requirement (id.

§§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective

impairments. See id. §§ 404.1520(e), 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she

is not disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein

the burden shifts to the Commissioner to show that the claimant is not disabled. Id.

§§ 404.1520(g), 416.920(g).      To do so, the Commissioner must present evidence to

demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of the claimant’s

age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation omitted).

                                       DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. Initially, the ALJ

determined that Plaintiff last met the insured status requirements of the Act on December



                                             -4-
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 5 of 15



31, 2011. (Dkt. 6 at 19). At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful work activity since December 31, 2011, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

“generalized anxiety disorder, major depressive disorder, post-traumatic stress disorder,

panic disorder, fibromyalgia, rheumatoid arthritis and obesity.” (Id.). The ALJ further

found that Plaintiff’s medically determinable impairments of peripheral vascular disease,

hypercholesterolemia, foot fracture, ingrown toenails, vitamin D deficiency, and acute

sinusitis were non-severe. (Id. at 20).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listings 12.04, 12.06, 12.08, 12.15,

and 14.09 in reaching his conclusion. (Id. at 20-22).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), with the

following additional limitations:

       [Plaintiff] can occasionally climb ramps and stairs, and occasionally climb
       ladders, ropes or scaffolds. [She] can occasionally balance, stoop, kneel,
       crouch, and crawl. [She] is able to perform simple, routine and repetitive
       tasks, is able to perform simple work-related decisions, [she] is able to
       occasionally interact with supervisors, coworkers, and the public.

(Id. at 22). At step four, the ALJ found that Plaintiff had no past relevant work. (Id. at 26).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

                                             -5-
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 6 of 15



perform, including the representative occupations of office cleaner, small products

assembler, and racker. (Id. at 27). Accordingly, the ALJ found that Plaintiff was not

disabled as defined in the Act. (Id. at 27-28).

II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Legal Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that the ALJ failed to properly weigh the medical opinions of

record in assessing Plaintiff’s mental and physical RFC. (Dkt. 8-1). The Court has

considered these arguments and, for the reasons discussed below, finds them without merit.

       A.     New Regulations Regarding Evaluation of Medical Opinion Evidence

       “Previously, the SSA followed the ‘treating physician rule,’ which required the

agency to give controlling weight to a treating source’s opinion, so long as it was ‘well-

supported by medically acceptable clinical and laboratory diagnostic techniques’ and not

‘inconsistent with the other substantial evidence’ in the record.” Soto v. Comm’r of Soc.

Sec., No. 19-CV-4631 (PKC), 2020 WL 5820566, at *3 (E.D.N.Y. Sept. 30, 2020) (quoting

20 C.F.R. § 416.927(c)(2)). However, the regulations relating to the evaluation of medical

evidence were amended for disability claims filed after March 27, 2017. Revisions to Rules

Regarding the Evaluation of Medical Evidence, 2017 WL 168819, 82 Fed. Reg. 5844-01,

at *5844 (Jan. 18, 2017). Because Plaintiff’s claim was filed on March 30, 2018, the new

regulations, codified at 20 C.F.R. §§ 404.1520c and 416.920c, apply.

       Pursuant to the new regulations, the Commissioner “will not defer or give any

specific evidentiary weight, including controlling weight, to any medical opinion(s) or

prior administrative medical finding(s), including those from [the claimant’s] medical
                                            -6-
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 7 of 15



sources.” 20 C.F.R. §§ 404.1520c(a), 416.920c(a). Further, when a medical source

provides one or more medical opinions, the Commissioner will consider those medical

opinions from that medical source together using the factors listed in paragraphs (c)(1)

through (c)(5) of the applicable sections. Id. Those factors include: (1) supportability; (2)

consistency; (3) relationship with the claimant, including the length of the treatment

relationship, the frequency of examinations, purpose and extent of the treatment

relationship, and the examining relationship; (4) specialization; and (5) any other factors

that “tend to support or contradict a medical opinion or prior administrative medical

finding.” Id. at §§ 404.1520c(c), 416.920c(c).

       When evaluating the persuasiveness of a medical opinion, the most important

factors are supportability and consistency. Id. at §§ 404.1520c(a), 416.920c(a). With

respect to “supportability,” the new regulations provide that “[t]he more relevant the

objective medical evidence and supporting explanations presented by a medical source are

to support his or her medical opinion(s) or prior administrative medical finding(s), the more

persuasive the medical opinions or prior administrative medical finding(s) will be.” Id. at

§§ 404.1520c(c)(1), 416.920c(c)(1). With respect to “consistency,” the new regulations

prove that “[t]he more consistent a medical opinion(s) or prior administrative medical

finding(s) is with the evidence from other medical sources and nonmedical sources in the

claim, the more persuasive the medical opinion(s) or prior administrative medical

finding(s) will be.” Id. at §§ 404.1520c(c)(2), 416.920c(c)(2).

       The ALJ must articulate his consideration of the medical opinion evidence,

including how persuasive he finds the medical opinions in the case record.             Id. at

                                            -7-
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 8 of 15



§§ 404.1520c(b), 416.920c(b). “Although the new regulations eliminate the perceived

hierarchy of medical sources, deference to specific medical opinions, and assigning

‘weight’ to a medical opinion, the ALJ must still articulate how [he or she] considered the

medical opinions and how persuasive [he or she] find[s] all of the medical opinions.”

Andrew G. v. Comm’r of Soc. Sec., No. 3:19-CV-0942 (ML), 2020 WL 5848776, at *5

(N.D.N.Y. Oct. 1, 2020) (quotations and citation omitted). Specifically, the ALJ must

explain how he considered the “supportability” and “consistency” factors for a medical

source’s opinion. 20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2). The ALJ may—but is

not required to—explain how he considered the remaining factors. Id. However, when the

opinions offered by two or more medical sources about the same issue are “both equally

well-supported . . . and consistent with the record . . . but are not exactly the same,” the

ALJ will articulate how he considered the remaining factors in evaluating the opinions. Id.

at §§ 404.1520c(b)(3), 416.920c(b)(3). “Even though ALJs are no longer directed to afford

controlling weight to treating source opinions—no matter how well supported and

consistent with the record they may be—the regulations still recognize the ‘foundational

nature’ of the observations of treating sources, and ‘consistency with those observations is

a factor in determining the value of any [treating source’s] opinion.’” Shawn H. v. Comm’r

of Soc. Sec., No. 2:19-CV-113, 2020 WL 3969879, at *6 (D. Vt. July 14, 2020) (alteration

in original) (quoting Barrett v. Berryhill, 906 F.3d 340, 343 (5th Cir. 2018)).

       B.     Assessment of Plaintiff’s Mental RFC

       With respect to Plaintiff’s mental RFC, the ALJ considered the following opinions:

(1) opinions from October 2017 and October 2018 from psychiatric mental health nurse

                                            -8-
           Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 9 of 15



practitioner Tracy Raynor (“NP Raynor”); (2) several conclusory statements that Plaintiff

was unable to work by an unidentified nurse practitioner at the Springville Community

Counseling Center; (3) the opinion of consultative examiner Dr. Gregory Fabiano; and (4)

the opinion of state agency reviewing psychologist Dr. T. Bruni. (Dkt. 6 at 25-26). The

ALJ found Dr. Fabiano’s opinion partially persuasive and the remainder of the opinions

not persuasive. (Id.).

       Plaintiff does not challenge the ALJ’s assessment of any of these medical opinions.

Instead, she argues that because the ALJ did not find any opinion regarding her mental

functioning fully persuasive, he impermissibly relied on his “own lay interpretation of the

medical evidence” in assessing her mental RFC. (Dkt. 8-1 at 21-22). This argument is

without merit, because the ALJ’s mental RFC assessment derives from the limitations

identified by Dr. Fabiano and Plaintiff’s own testimony.

       Dr. Fabiano examined Plaintiff on July 20, 2018. (Dkt. 6 at 607). Dr. Fabiano

diagnosed Plaintiff with “major depressive disorder, recurrent episodes, moderate,” social

anxiety disorder, and panic disorder. (Id. at 611). Dr. Fabiano opined that Plaintiff had

mild limitations in her ability to understand, remember, and apply simple directions and

instructions, and moderate limitations in her abilities to “understand, remember, and apply

complex directions and instructions; interact adequately with supervisors, co-workers, and

the public; regulate emotions, control behavior, and maintain well-being.” (Dkt. 6 at 610-

11).   Dr. Fabiano further concluded that Plaintiff’s psychiatric conditions were not

“significant enough to interfere with [Plaintiff’s] ability to function on a daily basis.” (Id.

at 611).     The ALJ found Dr. Fabiano’s opinion “partially persuasive,” but ultimately

                                             -9-
       Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 10 of 15



concluded that it did not “capture the full intensity, frequency, or limiting effect of

[Plaintiff’s] symptoms.” (Id. at 26).

       As noted above, the ALJ ultimately concluded that Plaintiff was capable of

performing simple, routine, and repetitive tasks, making simple work-related decisions,

and occasionally interacting with supervisors, coworkers, and the public. (Id. at 6). This

finding is consistent with the specific limitations contained in Dr. Fabiano’s opinion. See

Jacqueline L. v. Comm'r of Soc. Sec., No. 6:19-CV-06786, 2021 WL 243099, at *7

(W.D.N.Y. Jan. 26, 2021) (“[T]he ALJ’s limiting Plaintiff to occasional interaction with

supervisors, coworkers and the general public, as well as low stress work, defined as work

involving occasional decision making, is consistent with the medical evidence in the record

and is supported by the opinion of Dr. Deneen, who found that Plaintiff would be

moderately limited in interacting with others and regulating her emotions, behavior, and

well-being.”); Collins v. Comm'r of Soc. Sec., No. 19-CV-00298, 2020 WL 5742677, at *4

(W.D.N.Y. Sept. 24, 2020) (medical source’s opinion that the plaintiff had “moderate

limitations in her ability to complete a normal workday and workweek without

interruptions, accept instructions and respond appropriately to criticism from supervisors,

and set realistic goals or make plans independently of others” was consistent with limitation

to “simple, routine repetitive work, simple decisions, and only occasional interactions with

supervisors and coworkers”).

       Further, to the extent that the ALJ extended Plaintiff the benefit of the doubt and

assessed a mental RFC that was more restrictive than required by Dr. Fabiano’s opinion,

this was not error.    See Kearney v. Berryhill, No. 1:16-CV-00652-MAT, 2018 WL

                                           - 10 -
        Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 11 of 15



5776422, at *5 (W.D.N.Y. Nov. 2, 2018) (“The ALJ explained that he had credited aspects

of Plaintiff’s testimony regarding her limitations, and so assessed a somewhat more

restrictive RFC than identified by the consultative examiners. The Court finds no error in

this determination by the ALJ.”). In particular, while Dr. Fabiano opined that Plaintiff had

no “evidence of limitation in [her] ability to use reason and judgment to make work-related

decisions” (Dkt. 6 at 611), the ALJ limited her to making only simple decisions. The ALJ’s

determination is directly supported by Plaintiff’s hearing testimony that she has “trouble

making decisions.” (Id. at 46); see Hamilton v. Comm’r of Soc. Sec., No. 19-CV-770 (JLS),

2020 WL 5544557, at *6 (W.D.N.Y. Sept. 16, 2020) (“[The plaintiff] essentially argues

that the ALJ was wrong to accept portions of her testimony regarding her limitations, which

were not covered in a medical source opinion. But this does not constitute reversible

error.”).

       Contrary to Plaintiff’s argument, the ALJ did not base his assessment of Plaintiff’s

mental RFC on his own lay opinion, but considered the record as a whole, including Dr.

Fabiano’s opinion and Plaintiff’s own testimony. This was not erroneous, and remand is

not required on this basis.

       C.     Assessment of Plaintiff’s Physical RFC

       The ALJ further did not err in assessing Plaintiff’s physical RFC. In making his

assessment, the ALJ found the opinions of consultative examiner Dr. Nikita Dave and state

agency reviewing physician Dr. H. Miller persuasive, and found the opinion of Plaintiff’s

primary care physician Dr. Elizabeth Weingarten not persuasive. (Dkt. 6 at 25). Plaintiff

contends that Dr. Dave’s and Dr. Miller’s opinions were not consistent with the medical

                                           - 11 -
       Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 12 of 15



evidence of record, and that the ALJ failed to appropriately consider the persuasiveness of

Dr. Weingarten’s opinion. (Dkt. 8-1 at 25-28).

       Plaintiff’s arguments regarding Dr. Dave’s and Dr. Miller’s opinions warrant little

discussion. While Plaintiff has identified various evidence of record that she contends

supports the conclusion that she is more limited than these physicians opined, “whether

there is substantial evidence supporting the [plaintiff’s] view is not the question here;

rather, [the Court] must decide whether substantial evidence supports the ALJ’s decision.”

Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013). As the ALJ explained,

Dr. Dave’s and Dr. Miller’s opinions were amply supported by Dr. Dave’s examination of

Plaintiff and by Plaintiff’s medical records. In particular, Dr. Dave’s examination in July

2018 revealed full flexion, extension, and rotary movement of the cervical spine, full

extension and rotary movement of the lumbar spine, bilaterally negative straight leg raising

tests, full range of motion in the upper and lower extremities, 5/5 strength in the upper and

lower extremities, 5/5 grip strength bilaterally, and no sensory deficits. (Dkt. 6 at 615-16).

Plaintiff’s rheumatologist stated in 2015 and 2016 that her symptoms were “well-

controlled” and that she had no signs of synovitis or joint deformity. (Id. at 598-99).

Imaging studies of Plaintiff’s hands and feet in May 2017 and an x-ray of the lumbar spine

in July 2018 revealed only mild abnormalities. (Id. at 586-87, 616). Further, Plaintiff’s

reported daily activities including yoga, yardwork, and motorcycle riding. (Id. at 24). All

of this evidence is consistent with Dr. Dave’s and Dr. Miller’s conclusions that Plaintiff is

capable of a limited range of light work. Accordingly, the ALJ was well within his

discretion to find Dr. Dave’s and Dr. Miller’s opinions persuasive.

                                            - 12 -
       Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 13 of 15



       Further, the ALJ did not err in assessing Dr. Weingarten’s opinion. Dr. Weingarten,

Plaintiff’s primary care physician, authored a letter dated March 10, 2019, in which she

stated that Plaintiff was no longer able to work due to pain and that Plaintiff had “difficulty

even going up and down stairs and trouble with balance.” (Id. at 6). Dr. Weingarten noted

that Plaintiff was being “managed by a rheumatologist and a psychiatrist for these issues.”

(Id. at 863). The ALJ found this opinion not persuasive, explaining that it “contains limited

explanation of [Plaintiff’s] specific abilities and does not include the medical

documentation that lead to these conclusions.” (Id. at 25). The ALJ further noted that Dr.

Weingarten had indicated that Plaintiff’s “care is deferred to other medical professionals

including a rheumatologist and psychiatrist.” (Id.).

       Plaintiff contends that the ALJ should have found Dr. Weingarten’s opinion more

persuasive because it was offered by a treating physician. (Dkt. 8-1 at 29). However, as

the ALJ noted, Dr. Weingarten’s own letter indicated that she was not the physician treating

Plaintiff for her allegedly disabling conditions. The ALJ was not required to afford Dr.

Weingarten’s opinion extra consideration on this basis.

       The Court is also not persuaded by Plaintiff’s contention that Dr. Weingarten’s

opinion was more consistent with the evidence of record than Dr. Dave’s and Dr. Miller’s

opinions. Again, Plaintiff merely cites to evidence that she feels the ALJ should have

weighed more heavily. Plaintiff’s disagreement with the ALJ’s assessment of the evidence

of record simply is not a basis for remand. See Wilson o/b/o J.J.W. v. Comm’r of Soc. Sec.,

No. 1:19-CV-737-DB, 2020 WL 3447800, at *5 (W.D.N.Y. June 24, 2020) ([M]ere

disagreement with the ALJ’s findings does not warrant remand.”).

                                            - 13 -
       Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 14 of 15



       The Court further notes that the ALJ’s RFC finding is essentially consistent with the

specific limitations identified by Dr. Weingarten. In particular, the ALJ limited Plaintiff

to jobs that involved only occasionally climbing stairs and ramps and only occasionally

stooping or crouching, consistent with Dr. Weingarten’s opinion that Plaintiff had

“difficulty” in climbing stairs and “trouble” balancing. Plaintiff has failed to explain how

the ALJ’s assessment would or should have changed had he found this portion of Dr.

Weingarten’s opinion persuasive. See Lesanti v. Comm’r of Soc. Sec., 436 F. Supp. 3d

639, 650 (W.D.N.Y. 2020) (“It is ultimately Plaintiff’s burden to prove a more restrictive

RFC than the RFC assessed by the ALJ.”). As to Dr. Weingarten’s opinion that Plaintiff

was unable to work, the regulations applicable to Plaintiff’s claim specifically provide that

such a statement is not persuasive.       See 20 C.F.R. §§ 404.1520b(c), 416.920b(c)

(statements on the ultimate issue of disability are “inherently neither valuable nor

persuasive”).

       Finally, the Court rejects Plaintiff’s argument that the ALJ was obligated to

recontact Dr. Weingarten prior to issuing his decision. “The duty to recontact arises only

if the ALJ lacks sufficient evidence in the record to evaluate the doctor’s findings. . . .

Where the record before the ALJ is complete enough to form a determination as to

plaintiff’s disability, the ALJ is not required to recontact a medical source.” Raftis v.

Comm’r of Soc. Sec., No. 5:17-CV-0514 (WBC), 2018 WL 1738745, at *6 (N.D.N.Y. Apr.

6, 2018) (citing Guillen v. Berryhill, 697 F. App’x 107, 108 (2d Cir. 2017)). Here, the

record contained sufficient evidence, including Dr. Dave’s and Dr. Miller’s opinions, to

allow the ALJ to assess Plaintiff’s physical RFC. The ALJ was accordingly under no

                                           - 14 -
       Case 1:19-cv-01567-EAW Document 12 Filed 03/19/21 Page 15 of 15



obligation to recontact Dr. Weingarten. See Varalyn B. v. Commissioner, No. 5:18-CV-

978(ATB), 2019 WL 5853388, at *5 (N.D.N.Y. Nov. 8, 2019) (“Despite the duty to

develop the record, remand is not required where the record contains sufficient evidence

from which the ALJ can assess the claimant’s RFC.”).

       In sum, the Court finds that the ALJ appropriately considered the medical opinions

of record and that his conclusions regarding their persuasiveness were supported by

substantial evidence.    Accordingly, there is no basis for the Court to disturb the

Commissioner’s finding of non-disability.

                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 10) is granted and Plaintiff’s motion for judgment on the pleadings (Dkt. 8)

is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.



                                                     ________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated: March 19, 2021
       Rochester, New York




                                            - 15 -
